Citation Nr: 0832259	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-31 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to an increase in the 10 percent evaluation 
currently assigned for elevated liver enzymes.  

3.  Entitlement to an increased (compensable) evaluation 
currently assigned for bilateral defective hearing.  

4.  Entitlement to an increased (compensable) evaluation 
currently assigned for traumatic mydriasis of the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from April 1968 to May 1976, 
from January 1979 to August 1981, and from February 1983 to 
March 1992.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2003 decision by the RO 
which denied the benefits sought on appeal.  A 
videoconference hearing before the undersigned acting member 
of the Board was held in September 2007.  The Board remanded 
the appeal for additional development in November 2007.  

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have elevated liver enzymes or any 
residual liver function impairment associated with elevated 
liver enzymes.

2.  The veteran's traumatic mydriasis of the right eye is 
manifested by possible transitional light sensitivity and 
corrected distant visual acuity no less than 20/25.  

3.  The veteran currently has a Level I hearing loss in each 
ear.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for elevated liver enzymes have not been met. 38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.114a, Part 
4, including Diagnostic Codes 7301-7339 (2007).  

2.  The criteria for a compensable evaluation for traumatic 
mydriasis of the right eye have not been met. 38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.84a, Part 
4, including Diagnostic Codes 6099-6079 (2007).  

3.  The criteria for a compensable evaluation for bilateral 
defective hearing are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.85, 4.86, Part 4, including 
Diagnostic Code 6100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159 (2007); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In this case, letters dated in August 2005 and December 2007, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
were not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claim was 
readjudicated, and supplemental statements of the case (SSOC) 
were promulgated in July 2007 and April 2008.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) recently held that a statement of the case (SOC) or 
SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield  v. Nicholson, No. 2007-7130 WL 
2694606 (Fed. Cir. Sept 17, 2007) [hereinafter Mayfield III].  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claims.  See Pelegrini II, supra.  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of the appeal and was testified at a 
videoconference hearing before the undersigned acting member 
of the Board in September 2007.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) [hereinafter Mayfield III].  


In addition, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Concerning the claims for higher evaluations for his right 
eye, hearing loss, and liver disorder, the veteran was 
notified by VA to submit evidence which showed that his 
disabilities had worsened and the effect that they had on his 
employment and daily activities.  The letters provided 
examples of the types of evidence the veteran could submit 
and informed him that VA would assist him in obtaining any 
such evidence.  Thus, to the extent that the VCAA notice in 
this case is deemed to be deficient under Vazquez-Flores, 
based on the communications received from the veteran and his 
representative over the course of this appeal, to include the 
testimony he presented at his September 2007 personal 
hearing, the veteran has demonstrated that he clearly has 
actual knowledge of the evidence he is required to submit in 
this case and, based on his contentions as well as the 
communications provided to him and his representative by VA, 
it is reasonable to expect that he understands what is needed 
to prevail.  See Simmons v. Nicholson, 487 F. 3d 892 (2007); 
see also Sanders v. Nicholson, 487 F. 3d 881 (2007).  Under 
the circumstances of this case, the Board finds that the 
veteran is not prejudiced by moving forward with a decision 
on the merits at this time.  

The Board thus concludes that any deficiency in the notice to 
the veteran or the timing of any notice is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  
Additionally, there has been no prejudice to the veteran in 
the essential fairness of the adjudication.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

Increased Ratings - In General

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  However, staged ratings are 
also appropriate in any increased-rating claim in which 
distinct time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2007).  

Liver

The veteran's service-connected liver disorder, characterized 
as elevated liver enzymes, does not have a specific 
diagnostic code.  When a veteran is diagnosed with an 
unlisted condition, it must be rated under a closely related 
disease or injury where the affected functions, anatomical 
location, and symptomatology are closely analogous.  38 
C.F.R. § 4.20 (2007).  

In this case, the veteran's elevated liver enzymes disorder 
is rated analogous to liver injury under Diagnostic Code (DC) 
7311 which provides that residuals of liver injury were to be 
rated with respect to the specific residuals as adhesions of 
peritoneum (DC 7301), cirrhosis of liver (DC 7312) and 
chronic liver disease without cirrhosis (DC 7345).  

Severe adhesions of the peritoneum, with definite partial 
obstruction shown by x-ray, with frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage, warrants a 50 percent 
evaluation.  A 30 percent rating is appropriate for 
moderately severe adhesions, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  Moderate 
peritoneal adhesions manifested by pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention warrant a 
10 percent evaluation.  A noncompensable rating is to be 
assigned for mild manifestations.  Note: Ratings for 
adhesions will be considered when there is history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  

Under DC 7312, with cirrhosis of the liver, primary biliary 
cirrhosis, or cirrhotic phase of sclerosing cholangitis, 
generalized weakness, substantial weight loss, and persistent 
jaundice, or; with one of the following refractory to 
treatment: ascites, hepatic encephalopathy, hemorrhage from 
varices or portal gastropathy (erosive gastritis), is rated 
100 percent.  With a history of two or more episodes of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis), but with periods 
of remission between attacks, a 70 percent evaluation is 
assigned.  A 50 percent rating is warranted for a history of 
one episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis).  With 
portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, and at least minor weight 
loss, a 30 percent evaluation is appropriate.  For symptoms 
such as weakness, anorexia, abdominal pain, and malaise, a 10 
percent rating is assigned.  Note: For evaluation under DC 
7312, documentation of cirrhosis (by biopsy or imaging) and 
abnormal liver function tests must be present.  

The criteria for chronic liver disease without cirrhosis 
under DC 7345 provided a 10 percent rating for chronic liver 
disease manifested by intermittent fatigue, malaise and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain), having a total duration of at 
least one week, but less than two weeks, during the past 12-
month.  

In the instant case, the veteran does not contend nor does 
the medical evidence of record show any pertinent 
abnormalities or impairment of liver function during the 
pendency of this appeal.  Although laboratory studies in July 
2001 revealed elevated liver enzymes, there was no evidence 
of any impairment of liver function or other disability 
associated with the abnormal laboratory findings.  On VA QTC 
examination in January 2002, the veteran denied any abdominal 
pain, nausea, vomiting, abnormal stools, fever, abdominal 
distention, or fatigue.  All diagnostic studies were within 
normal limits.  

Similarly, no pertinent abnormalities were noted on VA 
examination in December 2007.  All diagnostic studies at that 
time, including liver function testing and ultrasound 
studies, were within normal limits.  The veteran denied any 
functional impairment at work or in his daily activities 
related to the service-connected disability.  The diagnosis 
was normal liver enzymes.  

The objective evidence of record does not demonstrate any 
impairment of health or liver function.  While the veteran 
was shown to have elevated liver enzymes as recently as July 
2001, the abnormal laboratory finding alone, does not provide 
a basis for a compensable evaluation.  There is no history of 
operative or other traumatic or infectious (intraabdominal) 
process, cirrhosis of the liver, intermittent fatigue, 
malaise and anorexia, or any incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) related 
to the abnormal laboratory finding of elevated liver enzymes 
.  Thus, a compensable evaluation under any of the applicable 
rating codes is not warranted.  

Defective Hearing

The Ratings Schedule provides a table for rating purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, established by a state- 
licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
puretone threshold average which is the sum of the puretone 
thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by 
four.  See 38 C.F.R. § 4.85.  Table VII is used to determine 
the percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear. Table VIa is 
used when the examiner certifies that the use of speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of 38 C.F.R. § 
4.86.  See 38 C.F.R. § 4.85(c) (2007).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a) (2007).  When the puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. 
§ 4.86(b) (2007).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

On VA audiological examination in February 2002, pure tone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
10
10
20
25
16
LEFT
10
5
20
15
13

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  The 
examiner opined that the veteran had normal hearing 
bilaterally, but that under VA regulations, the audiological 
findings met the criteria for a diagnosis of bilateral 
hearing loss.  

On VA audiological examination in March 2003, pure tone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
25
20
25
25
24
LEFT
15
20
25
25
21

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 100 percent in the left ear.  
The examiner opined that the veteran had normal hearing, 
bilaterally.  

On VA audiological examination in January 2008, pure tone 
threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
10
15
15
20
15
LEFT
10
10
15
20
14

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 96 percent in the left ear.  

In this case, the most severe audiological findings during 
the pendency were on VA examination in March 2003.  The 
average pure tone decibel loss for the veteran's right ear at 
that time, achieved by adding the loss at 1,000, 2,000, 
3,000, and 4,000 Hz and dividing by four, was 24.  The 
percent of discrimination was 96.  By intersecting the column 
in Table VI (38 C.F.R. § 4.85) for average pure tone decibel 
loss falling between 0 and 41 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is I.  

The average pure tone decibel loss for the veteran's left ear 
which was achieved by adding the loss at 1000, 2000, 3000, 
and 4000 Hz and dividing by four was 21.  The percent of 
discrimination was 100.  The resulting numeric designation 
for the left ear is I.  

Under 38 C.F.R. §§ 4.85, 4.86(a), and Tables VI and VIa, 
these results correspond to level I acuity in the right ear 
and level I acuity in the left ear; which, in turn, warrants 
a noncompensable rating under Table VII.


In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Although the Board 
acknowledges the veteran's difficulties due to his hearing 
loss, we are constrained to abide by VA regulations.  

Right Eye Disability

The Rating Schedule provides that a chronic unhealed eye 
injury is to be rated from 10 percent to 100 percent 
disabling for impairment of visual acuity or field loss, 
pain, rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during the continuance of 
active pathology, with a minimum rating of 10 percent during 
active pathology.  DC 6009.  

In rating impairment of visual acuity, the best distant 
vision obtainable after best correction with glasses will be 
the basis of rating, except in cases of keratoconus in which 
contact lenses are medically required.  38 C.F.R. § 4.75.  
Where service connection is in effect for a disability of 
only one eye, the degree of impairment in the nonservice-
connected eye is not for consideration unless there is 
blindness in one eye as the result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability.  38 C.F.R. § 3.383(a)(1) 
(2007).  

The severity of visual acuity loss is determined by applying 
the criteria set forth at 38 C.F.R. § 4.84a.  Under these 
criteria, impairment of central visual acuity is evaluated 
from noncompensable to 100 percent based upon the degree of 
the resulting impairment of visual acuity.  DCs 6061 to 6079.  
The percentage evaluation will be found from Table V by 
intersecting the horizontal row appropriate for the Snellen 
index for one eye and the vertical column appropriate to the 
Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V 
(2007).  


The veteran is currently assigned a noncompensable evaluation 
for residuals of injury to the right diagnosed as traumatic 
mydriasis under DC 6009-6079, which provides for a 
noncompensable evaluation with visual acuity of 20/40 or 
better in both eyes.  DC 6079.  

In this case, the veteran was examined by VA, including QTC 
examinations, three times during the pendency of this appeal 
(February 2002, December 2006, and December 2007).  The 
veteran's complaints and the clinical and diagnostic findings 
on all three examinations were not materially different and 
showed essentially normal corrected visual acuity in the 
right eye and no pertinent ophthalmologic abnormalities.  
Fundiscopic examinations and Goldmann perimeter testing were 
within normal limits.  The veteran was noted to have 
cataracts in both eye, which the examiners indicated was 
unrelated to the traumatic right eye injury.  The veteran 
denied any significant eye problems, eye pain, light flashes, 
or diplopia.  While he reported some blurred vision and glare 
at night, the veteran said that it was not incapacitating.  
The most severe corrected visual acuity in the right eye on 
any of the three examinations was no worse than 20/25.  (See 
February 2002 and December 2007 examination reports).  

In this case, the veteran's impairment of visual acuity is 
not compensable.  The medical evidence reveals that the right 
eye is completely healed without active pathology.  
Furthermore, the examination reports showed no evidence 
visual field loss in the right eye.  Pursuant to DC 6079, 
where vision is 20/40 (6/12) or better, a noncompensable 
evaluation is warranted.  DC 6079; § 4.84a, Table V.  Here, 
the veteran's visual acuity in the right eye is better than 
20/40.  Accordingly, an increased evaluation for the 
veteran's right eye disability is not warranted.  

Finally, in view of the Court's holding in Hart v. Mansfield, 
21 Vet. App. 505 (2007), the Board has considered whether the 
veteran was entitled to staged ratings for his elevated liver 
enzymes, bilateral hearing loss, and traumatic mydriasis of 
the right eye.  However, upon review of all the evidence of 
record, the Board finds that at no time during the pendency 
of the veteran's claim, to include consideration of the one-
year period before the claim was received, has the veteran's 
disabilities been more or less disabling than is reflected in 
the evaluations currently assigned.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claims for a higher evaluation.  

ORDER

An increased evaluation for elevated liver enzymes is denied.  

An increased evaluation for bilateral defective hearing is 
denied.  

An increased evaluation for traumatic mydriasis of the right 
eye is denied.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the claim of service connection for a low 
back disability.  

Although the Board remanded this matter to obtain a medical 
opinion on this question in November 2007, the Board finds 
that the January 2008 VA opinion was inadequate.  
Specifically, the VA registered nurse who rendered the 
opinion indicated that the veteran's arthritis was caused by 
a fall on ice in 1975.  She also indicated that the incident 
was documented in his service medical records.  However, a 
review of the service medical records by the undersigned, now 
and in 2007, failed to reveal any evidence which showed that 
the veteran fell on his back in 1975, or at anytime during 
service.  As noted in the prior remand, the service medical 
records showed two incidents in which the veteran was seen 
for back problems, described as mid-back pain (emphasis 
added), during service.  In June 1980, the veteran was seen 
for muscle strain in the mid back region after lifting a 
camper shell onto a pick-up truck.  In November 1984, he was 
seen for mid-back pain, diagnosed as myalgia, after playing 
racquetball.  On both occasions, the veteran was treated 
conservatively and did not require any follow-up treatment.  

Parenthetically, the Board notes that the veteran 
specifically denied any history of back pain on numerous 
Reports of Medical History for various examinations during 
service, including at the time of his separation examination 
in January 1992.  He also failed to mention any back problems 
on his original application for VA compensation benefits, 
received in July 1976; on subsequent VA claims in September 
1981 and February 1993, or when examined by VA in September 
1976 and July 1993.  

The evidence of record showed that the veteran was first 
treated for low back problems subsequent to service in 
December 1993.  At that time, the veteran denied any history 
of a back injury.  The private medical records showed that 
the veteran underwent right L4, L5 modified hemilaminotomy, 
foraminotomy and microdiskectomy in February 1994.  

The Court has held that a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  In Stegall v. West, 11 
Vet. App. 268 (1998), the Court held that a remand by the 
Board imposes upon the Secretary of the VA a concomitant duty 
to ensure compliance with the terms of the remand.  Under the 
circumstances, the Board finds that the January 2008 VA 
opinion is of little probative value and that the appeal must 
be remanded to attempt to determine the nature and etiology 
of the veteran's current low back disability.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and request that 
he submit any records in his possession 
concerning the alleged fall on ice in 
1975, his lifting injury in 1980, or any 
records showing treatment for back 
problems prior to December 1993.  

2.  The AMC should then make a formal 
finding as to whether the veteran 
suffered an injury to his back as a 
result of a slip and fall in 1975.

3.  The claims folder and a copy of this 
remand should be forwarded to a VA 
physician in the appropriate specialty 
for review of the record and an opinion 
as to the nature and, if feasible, 
etiology of the veteran's current low 
back disability.  A notation to the 
effect that this record review took place 
should be included in the report.  The 
examiner should review the entire record 
and provide an opinion as to whether is 
it at least as likely as not that any 
current low back disability was incurred 
in service.  Unless otherwise documented, 
the examiner should be advised that there 
is no evidence of the veteran suffering a 
slip and fall back injury in 1975.  If 
the examiner is only able to theorize or 
speculate as to the etiology or date of 
onset of any current low back disability, 
this should be so stated.  A complete 
rationale must be provided for all 
conclusions reached and opinions 
expressed.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  The AMC should 
determine whether the examiner has 
responded to all questions posed.  If 
not, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2007).  


5.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished an SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	Michael A. Herman
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


